103 F.3d 112
Michael Donnelly, Mary Ann Kay, Frank Forte, Leo Steicher,Paul Guido, Joe Henderson, Anthony Penzaline, Louis Scaff,Bob McGough, Gerard Scafidi, Frank Ciambotti, AngeloPaolella, Robert Nemeth, Stephen Tamasello, Frank Scarpelli,Michael Crilley, Glen Clark, Matt Ferrano, Ed Reeves, ChrisHarvey, Stephen Dzwonczyk, Pat Quinlan, John Nixon, EugeneJuryn, Fred Defeo, Ed Buckley, Dave Cowell, Larry Skolkin,Tom McCann, Anthony Bagarczy, Linda Townsend,
NO. 96-5245
United States Court of Appeals,Third Circuit.
Nov 12, 1996

Appeal From:  D.N.J., No. 95-CV-01760,
Bissell, J.


1
AFFIRMED.